Citation Nr: 0817235	
Decision Date: 05/26/08    Archive Date: 06/04/08

DOCKET NO.  04-16 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection, to include on a 
secondary basis, for right knee disability.

2.  Entitlement to service connection, to include on a 
secondary basis, for low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to June 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  In January 2006, the veteran 
testified at a videoconference hearing before the 
undersigned.  In March 2006, the Board, among other things, 
remanded the above issues for further development. 

The March 2006 Board decision also noted that in a December 
2004 statement the veteran raised the issue of entitlement to 
a total rating based on individual unemployability due to 
service-connected disabilities.  Moreover, at his January 
2006 hearing, he raised the issue of entitlement to an 
increased rating for left knee disability.  However, while 
these matters were referred to the RO for appropriate action, 
no such action was thereafter taken by the RO despite the 
veteran, in a May 2006 statement, once again raising the 
issue of entitlement to an increased rating for his left knee 
disability.  Accordingly, these claims are once again 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that a chronic right knee disability was present in-service; 
that a right knee disability is related to service; that 
right knee arthritis manifested itself to a compensable 
degree within a year following separation from active duty; 
or that a right knee disability was caused or aggravated by 
service-connected left knee disability.

2.  The preponderance of the evidence is against a finding 
that a chronic low back disability was present in-service; 
that a low back disability is related to service; that low 
back arthritis manifested itself to a compensable degree 
within a year following separation from active duty; or that 
a low back disability was caused or aggravated by service-
connected left knee disability.


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred or aggravated 
during military service or by an already service-connected 
disability and arthritis may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5100, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.310 (2007).

2.  A low back disability was not incurred or aggravated 
during military service or by an already service-connected 
disability and arthritis may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5100, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability; the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified to submit all evidence in his 
possession, what specific evidence he is to provide, and what 
evidence VA will attempt to obtain.  VA thirdly has a duty to 
assist claimants in obtaining evidence needed to substantiate 
a claim.  This includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  

Written notice provided in August 2003 and September 2003, 
prior to the appealed from rating decision, along with the 
notice provided in May 2006 fulfills the provisions of 38 
U.S.C.A. § 5103(a).  Moreover, the notice provided in May 
2006 provided notice of the type of evidence necessary to 
establish a disability rating and/or effective date for the 
disabilities on appeal.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  To the extent that any of the VCAA 
notice was provided after the adjudication of the issues on 
appeal in the January 2004 rating decision, the Board finds 
that providing the veteran with adequate notice in May 2006 
followed by a readjudication of the claims in the May 2007 
supplemental statement of the case "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing 
Mayfield II, 444 F.3d at 1333-34.  

Next, the Board finds that adjudication of the current appeal 
may go forward without the veteran first being provided 
notice of the recent amendments to 38 C.F.R. § 3.310 because 
such is not prejudicial error as these amendments essentially 
codified the United States Court of Appeals for Veterans 
Claims (Court) holding in Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).  See Bernard, supra; see also 38 C.F.R. 
§§ 19.9, 19.31 (2007).   

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, a 
review of the record shows that the RO has obtained and 
associated with the record the veteran's service medical 
records and all identified post-service medical records 
including the records held by the Columbia VA Medical Center, 
Dr. Joseph Marzluff, Dr. Timothy Wagner, Charleston Navy 
Shipyard, Dr. Marshall Hay, Baker Hospital, Roper Hospital, 
the Social Security Administration (SSA), and by the Southern 
Spine Institute.  The veteran, in January 2005, was also 
provided a VA examination to obtain medical opinions as to 
the origins or etiology of his claimed disabilities.  While 
the veteran testified that a Dr. Marvo or Marva told him that 
it was possible that his low back disability was related to 
service, following the March 2006 Remand the veteran did not 
provide VA with an authorization to request  Dr. 
Marvo/Marva's records and copies of his records do not 
otherwise appear in the claims files.  Accordingly, since 
"the duty to assist is not always a one-way street," the 
Board finds that adjudication of the current appeal may go 
for ward without these records.  See Wood v. Derwinski, 
1 Vet. App. 190, 192 (1991); See also Olson v. Principi, 
3 Vet. App. 480, 483 (1992).  There is no pertinent evidence 
which is not currently part of the claims files.  

Hence, VA has fulfilled its duty to assist the veteran in the 
prosecution of his claims and adjudication of this appeal may 
go forward.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001).  

The Service Connection Claims

The veteran contends that he has right knee and low back 
disabilities due to injuries he sustained while in military 
service and/or due to already service-connected left knee 
disability.  It is also requested that the veteran be 
afforded the benefit of the doubt. 

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Certain specifically enumerated disease processes 
including arthritis, if manifest to a degree of 10 percent 
within one year after separation from active duty, may be 
presumed to have been incurred in service.  38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Service connection may also be granted where disability is 
proximately due to or the result of already service-connected 
disability.  38 C.F.R. § 3.310.  Service connection is also 
warranted when a service-connected disability aggravates a 
non-service-connected disorder.  Allen, supra.

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The 
Board is mindful that it cannot make its own independent 
medical determinations and that there must be plausible 
reasons for favoring one medical opinion over another.  Evans 
v. West, 12 Vet. App. 22, 30 (1999).  

With the above criteria in mind, service medical records show 
the veteran's complaints of bilateral knee pain in September 
1973 albeit with examination and x-rays being within normal 
limits.  Thereafter, a treatment record dated in 1974 shows 
the veteran's complaints of right knee pain, with no known 
injury, and negative x-rays diagnosed as a sprain.  The 
February 1975 separation examination noted the veteran's 
complaints of swollen or painful knee joints with strenuous 
exercise but with no complications or sequela. 

As to the low back, a January 1972 service medical record 
documents the veteran's complaints of back pain with 
breathing diagnosed as probable musculoskeletal pain.  The 
service medical records, including the February 1975 
separation examination, were other wise negative for 
complaints, diagnoses, or treatment related to the low back.

Post-service, the record first shows the veteran's complaints 
and/or treatment for right knee pain diagnosed as a torn 
meniscus following an injury at work in November 1979.  See 
treatment records from Dr. Marzluff dated from November 1979 
to November 1991; treatment records from the Charleston Navy 
Shipyard dated in March 1981; treatment records from S. 
Edward Izard, M.D., dated from November 1979 to January 1981; 
and treatment records from Roper Hospital dated from December 
1979 to March 1981.  The veteran had an arthrography in 
November 1979.  In December 1979, and again in March 1981, he 
had partial removal of the meniscus.  Id.  Thereafter, 
medical records show the veteran's continued complaints 
and/or treatment for bilateral and/or right knee pain.  See, 
for example, VA treatment records dated from December 1983 to 
May 2006; treatment records from the Charleston Navy Shipyard 
dated in June 1991; and medical records obtained from the 
SSA.  The December 1983 VA treatment record diagnosed 
suspected degenerative joint disease despite negative x-rays.  
The September 1996 VA joints examiner diagnosed right knee, 
status post open medial meniscectomy in 1979 and status post 
arthroscopic partial medial meniscectomy in 1981 and total 
femoral chondromalacia.  Right knee x-rays starting in April 
2005 also showed arthritis.

(Parenthetically, the Board notes that while the record 
includes a couple of other medical records that noted a 
history of an in-service right knee injury with subsequent 
meniscus tear and/or post-service plica removal (see, for 
example, VA treatment record dated in December 1980 and VA 
examination dated in December 1993), it is clear that these 
records intended to cite to the veteran's service-connected 
left knee disorder and not the right knee disability.)  

As to the low back disability, the post-service record first 
shows the veteran's complaints and/or treatment for low back 
pain diagnosed as a herniated nucleus pulposus at L4-L5 
following an injury at work in 1984.  See treatment records 
from Dr. Marzluff dated from November 1979 to November 1991; 
treatment records from Roper Hospital dated from October 1984 
to January 1985; and a lumbar spine computerized tomography 
(CT) dated in October 1984.  In January 1985, the veteran had 
a L4-L5 laminectomy and diskectomy and in July 1985 he had a 
re-exploration and fusion at L4-L5.  Id.  Thereafter, medical 
records show the veteran's continued complaints and/or 
treatment for low back pain including problems with 
radiculopathy.  Id; Also see treatment records from Dr. 
Johnson and/or Dr. Forrest dated from December 1995 to March 
1996; VA treatment records dated from October 1996 to May 
2006; and medical records obtained from the SSA.  The 
September 1996 VA joints examiner diagnosed degenerative disc 
disease at L4-L5 status post diskectomy at L4-L5 and 
subsequent L4-L5 fusion.  A July 2004 magnetic resonance 
imaging evaluation (MRI) showed stenosis in the lumbar spine.  
A January 2005 CT revealed lumbar spine degenerative disc 
disease.  In February 2005, the veteran had L3-L4 
laminectomies. 

As to the origins of the current right knee and low back 
disabilities, another private treatment record dated in 
January 1994 noted a history of a back injury in 1984 and 
bilateral knee injuries in 1974 and 1979 as well as a history 
of right knee surgeries in 1979 and 1980 and a back surgery 
in 1985.  In an August 1987 letter from Dr. Marzluff, it was 
opined that the veteran had a "mild disability related to 
his lumbar fusion."  Thereafter, the January 2004 VA 
examiner, after a review of the record on appeal and an 
examination of the veteran, opined that there was "no 
medical evidence in the medical record to support primary 
service connection for either the right knee or lumbar 
spine."

Tellingly, the record is silent for a medical opinion 
directly linking the veteran's current left knee and/or low 
back disabilities to his military service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service 
connection requires finding a relationship between a current 
disability and events in service or an injury or disease 
incurred therein); 38 C.F.R. § 3.303.  It is also pertinent 
to point out that the only medical evidence of record related 
to the origins of the veteran's right knee and low back 
disabilities point to them not being due to military service 
but to post-service work injuries.  Moreover, the first 
diagnosis of a right knee disability and a low back 
disability do not appear in the record until more then four 
years after the veteran's 1975 separation from active duty.  
Such negative evidence weighs against the claims for direct 
service connection.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd., 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service.).   Furthermore, the presumptions found at 38 C.F.R. 
§ 3.307, 3.309 also do not help the veteran because the 
medical records do not show his being diagnosed with 
arthritis in either the right knee or low back in the first 
post-service year.  

Accordingly, the preponderance of the evidence is against the 
claims for direct service connection for a right knee 
disability and a low back disability.  38 C.F.R. § 3.303. 

As to secondary service connection, the January 2005 VA 
examiner opined, after a review of the record on appeal and 
an examination of the veteran, that it was his "strong 
impression" that the right knee disability was due to the 
veteran's 1979 right knee injury and "unrelated to and 
uncomplicated by the prior meniscal tear of the left knee in 
service."  The examiner also recorded his "strong 
impression" that the low back disability was due to the 1984 
low back and "not caused or complicated by the prior left 
knee condition." 

The January 2005 VA examiner's opinions are not contradicted 
by any other medical evidence of record.  Evans, supra.  
Accordingly, because the record does not show that his 
service-connected left knee disability caused or aggravated 
his right knee or low back disability, the evidence is also 
against the claims for secondary service connection for a 
right knee disability and a low back disability.  38 C.F.R. 
§ 3.310. 

In reaching the above conclusions, the Board has not 
overlooked the veteran's and his representative's written 
statements to the RO, the claimant's statements to his VA 
examiners, or the personal hearing testimony.  In this 
regard, while the veteran is credible to report on the pain 
that he feels and the veteran and others are credible to 
report what they can see (see Jandreau v. Nicholson, 492 F. 
3d 1372 (Fed. Cir. 2007)), the Board will nonetheless give 
more evidentiary weight to the medical opinions provided by 
the VA examiner because these opinions are based on the 
objective medical evidence seen at the examination and as 
reported on by a medical expert.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  

Finally, the Board considered the doctrine of reasonable 
doubt.  However, because the preponderance of the evidence is 
against the veteran's claims, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, the claims must be denied.

	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a right knee disability is denied.

Service connection for a low back disability is denied.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


